Citation Nr: 0409849	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a delusional disorder.

2.  Entitlement to service connection for paranoid personality 
disorder.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for diabetes mellitus, as 
secondary to herbicide exposure.

5.  Entitlement to service connection for a bilateral knee 
disability.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
January 2000 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which denied entitlement 
to service connection for delusional disorder, paranoid 
personality disorder, degenerative joint disease of both knees, 
diabetes, and residuals of an eye injury.  

In July 2000, the veteran filed his Notice of Disagreement.  He 
referred to all issues decided by the RO in January 2000.  
However, the Statement of the Case issued in September 2000, does 
not reflect consideration of the issue of service connection for a 
bilateral knee disability.  Therefore, the issue is pending since 
38 C.F.R. § 19.26 requires the issuance of a statement of the case 
and the issue will be remanded to the RO, rather than referred.  
Manlincon v. West, 12 Vet. App. 238 (1999).

For the reasons stated below, the issues of service connection for 
psychiatric disorders, a bilateral knee disability, and residuals 
of an eye injury are REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part. 


FINDINGS OF FACT

1.  The veteran was on active military duty in the Republic of 
Vietnam during the Vietnam era, and shall be presumed to have been 
exposed to Agent Orange during that service.  

2.  There is competent (medical) evidence showing the 
manifestation of diabetes mellitus in the years after the 
veteran's separation from service.    


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, diabetes mellitus is 
presumed to have been incurred during the veteran's Vietnam 
service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Diabetes Mellitus

The Veterans Claims Assistance Act of 2000 (VCAA) applies to this 
case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
new legislation provides for, among other things, notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to implement the provisions of the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations 
state that the provisions merely implement the VCAA and do not 
provide any additional rights.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In regard to fulfilling VA's duty to notify and assist the veteran 
under the VCAA, the Board notes that further action is not 
necessary with regard to the claim for diabetes mellitus.  In 
other words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits being sought on the issue 
of service connection for diabetes mellitus.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in the 
line of duty while serving in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2003).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2003). 

"Herbicide agent" means a chemical in an herbicide used in support 
of the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6)(i) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed to Agent Orange during that service.  
38 U.S.C.A. § 1116(f) (West 2002).  

The veteran's DD Form 214N reflects an active period of service 
for the period from March 1964 to December 1971, as well as 5 
years 11 months and 17 days of foreign and/or sea service.  

Pursuant to the development of the claim, additional service 
records were secured and associated with the claims folder.  A 
March 1965 entry shows that the veteran received an Armed Forces 
Expeditionary Medal for his service aboard the USS Union during 
the period from February 9, 1965 to March 13, 1965 in the Vietnam 
area of operations for participation in the landing of the 3rd 
Battalion, 9th Regiment, 3rd Marine Division at Da Nang, South 
Vietnam during the period from March 8, 1965 to March 12, 1965 was 
also noted.  A May 1965 entry shows that the veteran received 
authorization to wear a 2nd and 3rd Armed Forces Expeditionary 
Medal for participation in the landing at Da Nang and Hue in South 
Vietnam during the period of April 14, 1965 to April 19, 1965 and 
in the landing at Chu Lai in South Vietnam from May 7, 1965 to May 
12, 1965.

Given the information listed on the DD Form 214N and in the 
extensive service records associated with the file, it is 
reasonable to find that the veteran's active service included 
service in the Republic of Vietnam during the Vietnam era.  
Therefore, the presumption of exposure to Agent Orange during that 
service applies.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service connection 
will be established for Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).  
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).

The veteran's VA treatment records, dated in 2001, reflect the 
diagnosis of and treatment for diabetes mellitus.  The records 
also show that the veteran was instructed to follow a diabetic 
diet.  Therefore, there is evidence that diabetes mellitus became 
manifest to a degree of 10 percent or more after service.  

Based on review of the evidence of record and resolving doubt in 
the veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for diabetes mellitus, 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.307.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.  



REMAND

As noted in the Introduction, the claim of entitlement to service 
connection for a bilateral knee disability has been pending since 
the receipt of the veteran's notice of disagreement in August 
2000.  He is entitled to a statement of the case on this issue.  

In this matter, the evidence is insufficient to decide the issue 
of service connection for psychiatric disorders, bilateral knee 
disability and an eye injury with any certainty.  The veteran was 
afforded the appropriate VA examinations in August 1999, but the 
required nexus opinions were not provided.

Regarding the claim for a psychiatric disorder, the Board points 
out that the veteran's service records show that he was diagnosed 
with aggressive personality disorder.  Post-service records, 
received after the August 1999 VA examination, reflect varied 
psychiatric diagnoses, including major depression with psychotic 
features, schizophrenia, paranoid personality disorder and 
delusional disorder.  

The Board finds that the veteran should be afforded complete VA 
medical examinations that include opinions regarding a nexus 
between the claimed disorders and service based on all possible 
evidence.  In addition, the Board points out that development of 
this claim also includes obtaining additional evidence, including 
VA and private records.  The records contain references to 
treatment that the veteran received at Kaiser Permanente and a 
history of knee surgery in 1988.  However, those records are not 
currently associated with the claims folder.  VA's duty to assist 
the veteran includes obtaining relevant medical records in order 
to determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED for 
the following development:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the veteran is expected to provide and (4) request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ___ ).  A record of his notification must be incorporated into 
the claims file.

2.  The VBA AMC should contact the veteran, and request that he 
identify any health care provider that treated him for psychiatric 
disorders, bilateral knee disabilities and an eye disorder since 
his separation from service.  Specifically, the VBA AMC should 
request that he identify the dates for treatment that he received 
at Kaiser Permanente.  Based on his response, the VBA AMC should 
attempt to procure copies of all pertinent records that have not 
previously been obtained from identified treatment sources.  If, 
after making reasonable efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC must notify the 
appellant and (a) identify the specific records the VBA AMC is 
unable to obtain; (b) briefly explain the efforts that the VBA AMC 
made to obtain those records; and (c) describe any further action 
to be taken by the VBA AMC with respect to the claim.  The veteran 
must then be given an opportunity to respond.

3.  The VBA AMC should schedule the veteran for a VA examination 
to determine the nature, etiology and severity of his psychiatric 
disorders, bilateral knee disability, and eye disability.  It is 
imperative that the examiners review the evidence in his claims 
folder, including a complete copy of this REMAND.  All necessary 
tests and clinical studies must be accomplished, and all clinical 
findings must be reported in detail.  The examiners should opine 
as to whether it is as least as likely as not that any currently 
diagnosed psychiatric, bilateral knee or eye disorder is related 
to his service.  A complete written rationale for all opinions 
made must be provided.  If any requested opinion cannot be 
provided that fact should be noted and a detailed explanation 
provided explaining why securing the opinion is not possible.  

4.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the veteran's claim.  If any benefit sought on appeal remains 
denied, the veteran should be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



